Case 2:20-cv-03890-ODW-JEM Document 32 Filed 06/01/20 Page 1 of 3 Page ID #:436



   1   John W. Houghtaling, II, LA State Bar No. 25099
       john@gmhatlaw.com
   2   Kevin R. Sloan, LA State Bar No. 34093
       kevin@gmhatlaw.com
   3   Jennifer Perez, LA State Bar No. 38370
       jennifer@gmhatlaw.com
   4   GAUTHIER MURPHY & HOUGHTALING LLC
       3500 North Hullen Street
   5   Metairie, Louisiana 70002
       Telephone: (504) 456-8600
   6   Facsimile: (504) 456-8624
   7   Larry C. Russ, State Bar No. 082760
       lruss@raklaw.com
   8   Nathan D. Meyer, State Bar No. 239850
       nmeyer@raklaw.com
   9   Justin E. Maio, State Bar No. 304428
       jmaio@raklaw.com
  10   RUSS, AUGUST & KABATth
       12424 Wilshire Boulevard, 12 Floor
  11   Los Angeles, California 90025
       Telephone: 310-826-7474
  12   Facsimile: 310-826-6991
  13   Attorneys for Plaintiffs
       Simon Wiesenthal Center, Inc. and Moriah Films
  14
  15                      UNITED STATES DISTRICT COURT
  16                    CENTRAL DISTRICT OF CALIFORNIA
  17
  18    SIMON WIESENTHAL CENTER,               Case No. 2:20-cv-03890-ODW-JEM
        INC. and MORIAH FILMS,
  19                                           [Assigned to The Honorable    Otis D.
                         Plaintiff,            Wright, II, Crtrm 5D, 5th Flr.]
  20
             vs.                               PLAINTIFFS’ NOTICE OF
  21
        CHUBB GROUP OF INSURANCE               DISMISSAL WITHOUT
  22    COMPANIES/FEDERAL                      PREJUDICE PURSUANT TO FED.
        INSURANCE COMPANY and DOES             R. CIV. P. RULE 41(a)(1)(A)(i)
  23    1-20,
  24                     Defendant.            Original Complaint Filed:
                                                     April 29, 2020
  25
  26
  27
  28
            PLAINTIFFS’ NOTICE OF DISMISSAL WITHOUT PREJUDICE
                 PURSUANT TO FED. R. CIV. P. RULE 41(a)(1)(A)(i)
Case 2:20-cv-03890-ODW-JEM Document 32 Filed 06/01/20 Page 2 of 3 Page ID #:437



   1                           PLAINTIFFS’ NOTICE OF DISMISSAL
                              PURSUANT TO RULE 41(a)(1)(A)(i)
   2
   3
              Plaintiffs file this Notice of Dismissal under Federal Rule of Civil Procedure
   4
       41(a)(1)(A)(i). Defendant Chubb Group of Insurance Companies/Federal Insurance
   5
       Company has not served an answer or a motion for summary judgment.
   6
              The Plaintiffs voluntarily dismiss the present action without prejudice to give
   7
       Plaintiffs and Defendant the option and time to attempt an amicable resolution of the
   8
       claim. This dismissal without prejudice is a consequence of a Defendant's adjuster
   9
       contacting undersigned counsel for Plaintiffs after the filing this action to indicate
  10
       that Defendant was requesting that the Plaintiffs provide additional information to
  11
       justify the claim and that Defendant had yet to conclude its claim investigation. The
  12
       Plaintiffs reserve all rights of action.
  13
  14
       DATED: June 1, 2020                        RUSS, AUGUST & KABAT
  15                                              Larry C. Russ
                                                  Nathan D. Meyer
  16                                              Justin E. Maio
  17
  18                                              By: /s/ Larry C. Russ
                                                      Larry C. Russ
  19                                                  Attorneys for Plaintiffs
                                                      Simon Wiesenthal Center, Inc.
  20                                                  and Moriah Films
  21
  22
  23
  24
  25
  26
  27
  28
                                      1
            PLAINTIFFS’ NOTICE OF DISMISSAL WITHOUT PREJUDICE
                 PURSUANT TO FED. R. CIV. P. RULE 41(a)(1)(A)(i)
Case 2:20-cv-03890-ODW-JEM Document 32 Filed 06/01/20 Page 3 of 3 Page ID #:438



   1                              CERTIFICATE OF SERVICE

   2          I certify that counsel of record who are deemed to have consented to electronic
   3   service are being served on June 1, 2020, with a copy of this document via the
   4   Court’s CM/ECF systems per Local Rule CV-5(a)(3). Any other counsel will be
   5   served by electronic mail, facsimile, overnight delivery and/or First-Class Mail on
   6   this date.
   7
                                              /s/    Larry C. Russ
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                       2
             PLAINTIFFS’ NOTICE OF DISMISSAL WITHOUT PREJUDICE
                  PURSUANT TO FED. R. CIV. P. RULE 41(a)(1)(A)(i)
